Citation Nr: 1131138	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  03-17 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to an increased rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1983 to July 1991, including service in Saudi Arabia from August 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2003 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in September 2009 via videoconference.  A copy of that hearing transcript has been associated with the claims file.

This case was previously before the Board in April 2010.  At that time, the Board granted the Veteran's petition to reopen his claim for service connection for a left knee disorder and remanded the underlying claim for service connection for a left knee disorder, along with his claims of service connection for pes planus and gastritis for additional development.  The RO has complied with the remand directives.  

A November 2010 rating decision granted the Veteran's claim of service connection for GERD and assigned a 10 percent disability rating.  The Veteran filed a notice of disagreement regarding this rating in December 2010.  No Statement of the Case was issued.  

The issues of entitlement to service connection for a bilateral foot disorder and entitlement to an increased rating for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, the Veteran's left knee disorder was incurred during service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have been approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Service connection for a left knee disorder

The Veteran contends that service connection is warranted for his left knee disorder.  With resolution of the doubt in favor of the Veteran, the Veteran's claim is granted.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A January 1983 entrance examination was negative for any relevant abnormalities and the Veteran denied suffering from a trick or locked knee in a January 1983 Report of Medical History (RMH).

A June 1991 discharge examination noted that the Veteran suffered from bilateral chondromalacia patella that was aggravated by his being overweight.  Physical examination noted the presence of crepitus and "poor quad tone."  His remaining service treatment records were negative for any complaints, treatment, or diagnoses of a left knee condition.

A November 1991 VA orthopedic examination reflected the Veteran's reports of a cracking sound when he climbs stairs and sore joints whenever it was cold. Stiffness in the morning was also reported.  He reported developing painful knees while in service and that he attributed the injury to running.  Physical examination was negative for joint swelling, redness, increased warmth, or instability.  There was full knee range of motion. Some crepitus bilaterally was noted. An accompanying knee X-ray noted no significant pathology. Following this examination, a diagnosis of a bilateral knee condition manifested by pain with no abnormality found was made.

The Veteran reported being involved in a motor vehicle accident during which he hit his knees against the back of the seat in a December 1997 private treatment note. Physical examination was negative for joint deformities or tenderness.

An October 2001 VA General Medical examination reflected the Veteran's history of aching knees and patellofemoral syndrome while in-service. No knee complaints were noted. Physical examination noted that his knees were symmetrical with no crepitation or instability. Following this physical examination and a review of the Veteran's claims file, the examiner opined that the Veteran's knee was normal on examination.

Complaints of bilateral knee pain, with the left worse than the right, were noted in a January 2006 VA physical therapy note. The examiner noted a May 2005 VA left knee X-ray to be radiographically normal and without significant interval change. The provider noted that she should question "old trauma to the medial patella tendon with injury/separation of some of the [vastus medialis oblique] fibers."

Moderate left knee edema and atrophy of the left vastus medialis was noted in a February 2006 VA physical therapy treatment note. A slightly bony protrusion on the medial superior pole of the left patella was also noted. Increased pain was reported during the lateralization of the left patella.  The January and February 2006 VA physical therapy treatment notes suggest that the Veteran has a left knee condition, including a vastus medialis condition. 

The Veteran reported being involved in a motor vehicle accident during which he bruised his knee in an April 2007 VA treatment note. He also reported that his knees were back to their previous condition.

During the September 2009 hearing, the Veteran testified that as a paratrooper, he often landed on his knees and that was how he injured them during service.  He also stated that he had occasionally sought treatment for his knee condition while in service and that he was given knee braces after service. He described his knee cap moving "in the wrong direction" when he walked or took big steps and that he experienced daily knee pain.  He did not seek treatment at the VA for these conditions until April 2000.  X-rays of the knee confirmed that he had been diagnosed with arthritis and physicians have told him that his knee condition was due to his activities as a paratrooper.

The Veteran underwent a VA examination in June 2010.  The examiner diagnosed the Veteran with left knee patellofemoral syndrome with early osteoarthritis of medial compartment.  The examiner opined that the Veteran's 

"bilateral knee pain/condition is not incongruent with the documented findings in the military medical file, but there is an 11 year gap between any reports of knee pain.  So while the military medical record suggests possible etiological relation, the data is insufficient to confirm chronicity of knee pain caused by military service.  Therefore, due to insufficient confirmatory evidence, I cannot state that present knee condition was caused by military service without resorting to mere speculation."    

Regarding a continuity of symptomatology, the Board finds that the Veteran's lay statements, along with a continuity of claims, have established the chronicity of his symptoms.  The Veteran initially filed a claim for service connection for a knee disorder shortly after discharge from service in 1991.  The Veteran filed another claim for service connection for a knee disorder in February 1995, thereby indicating that he had symptoms of a knee disorder at that time.  At the September 2009 hearing, the Veteran testified that he has experienced pain with his knees since his period of service.  He also testified that he did not seek treatment for a knee disorder during the time period from 1997 through 2000, as he was incarcerated during that time. 

The Board has considered the Veteran's lay statements and sworn testimony regarding the chronicity of his disability.  The Veteran is competent to testify as to his symptoms and the procedural evidence supports the Veteran's claim of a continuity of symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The June 2010 examiner noted that the Veteran's current left knee disability is consistent with the findings in service and that the military medical record suggests an etiological relationship, but found that a positive opinion could not be provided due to the lack of evidence of chronicity.  The Board finds that the Veteran's reports of continuity of symptomatology, which were not considered by the June 2010 examiner, support a finding of chronicity.  Therefore, with resolution of doubt in favor of the Veteran, the Veteran's claim of service connection for a left knee disorder is granted.  


ORDER

Service connection for a left knee disorder is granted.  


REMAND

The Veteran filed a claim of service connection for pes planus.  In the June 2010 VA examination report, the examiner opined that the Veteran's foot disorder is less likely than not related to the foot injuries during service.  However, the examiner also stated that the medical records indicated a correlation between the Veteran's foot pain and his knee braces.  An August 2005 treatment record states that the Veteran's bilateral heel pain is likely a result of a chance in his walking pattern, associated with wearing knee braces.  

Given the decision above granting the Veteran's claim for service connection for a left knee disorder and the medical evidence suggesting a relationship between the Veteran's foot disorder and his knee braces, this claim must be remanded for an additional examination to determine if the Veteran's foot disorder is secondary to his left knee disorder.  

Additionally, the Veteran filed a notice of disagreement (NOD) with the disability rating assigned for his GERD, adjudicated in the November 2010 rating decision.  The NOD was timely filed with the agency of original jurisdiction. See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) (2010).  However, as it does not appear that the AOJ ever issued a statement of the case with regard to these issues, the Board is required to remand the issue to the AOJ for issuance of a statement of the case. See Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for bilateral foot disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC will afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner shall respond to the following inquiry:

a. Is it as likely as not the Veteran's bilateral foot disorder is secondary to his service-connected left knee disorder, or the braces he wore to treat his service-connected left knee disorder?  In the alternative, is it as likely as not that the Veteran's service connected left knee disorder or left knee brace aggravated (increased in severity beyond natural progression) his bilateral foot disorder?

3. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of service connection for a bilateral foot disorder including consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

5. The RO/AMC must issue a statement of the case addressing the Veteran's appeal of the disability rating assigned for his service- connected GERD. The RO/AMC must inform the Veteran that in order to complete the appellate process for this matter, he should submit a timely substantive appeal.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


